Fourth Court of Appeals
                                San Antonio, Texas
                                        June 3, 2015

                                    No. 04-15-00281-CR

                                     Kevin BALDITT,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR3121
                          Honorable Ray Olivarri, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

      It is so ORDERED on June 3, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk